Title: From Thomas Jefferson to John F. Mercer, 7 December 1793
From: Jefferson, Thomas
To: Mercer, John F.



Dear Sir
Philadelphia Dec. 7. 1793.

I received yesterday your favor of Nov. 30. and can assure you that the city is understood universally to be entirely clear of infection, not a single person having the yellow fever at this time, and that this has been believed to be the case near three weeks. The members of Congress here are entirely without apprehension. Still I have not learnt how a stranger is to know into what houses he may venture, as not having had the
 disease at all. In fact the members have ventured into both taverns and lodging houses, where they have had it. Francis’s hotel near the Indian Queen has never had it, therefore you may safely land there. Mrs. Trist intends to take a small house and a few of her acquaintances: but I believe she has not got a house yet. In the one she formerly occupied, a person died of the fever: but Mr. Giles and Mr. Venable are there, and Stockdon has lived in the very room where the person died for a considerable time. You will have seen the speech and message and therefore I need say nothing of the interesting matters before Congress. My respects to Mrs. Mercer. Accept yourself my affectionate regard.

Th: Jefferson

